DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 6/17/2022 with respect to the rejection(s) of claim(s) in the prior office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2009/0156041 to Radle.
Applicant has amended the independent claims to recite an internal ramp structure to secure an inserted connector. This ramp is now amended to recite an angle when viewed from the insertion opening to angle upwards. Like the prior office action, Examiner contends that the mere change in shape or change in type of securing means can be commonly substituted or adapted to perform a securing function. 
Examiner reiterates the suggestion to amend the claims to recite the vertical actuation of a releasing member within its own sub-assembly (likely some combination of claims 8 and 27) with the current claim limitations to advance prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 7-9, 18, 23, 26-28, 30-36, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0016902 to Pepe et al. and in view of CoolShirt in further view of US 2009/0156041 to Radle.
Pepe discloses an extender port for making optical connections, comprising: 
A shell comprising a first portion (322 front; figure 13) and second portion (322 rear; figure 13 and paragraph 66) and defining a cavity (“port that extends into the adapter body”; paragraph 66); 
A first connection port and second port defining an aligned passageway (320); 
At least one securing feature associated with the at least one connection port passageway (figure 15); 
Wherein a portion of the at least one securing feature is capable of translating within a portion of the shell (figures 15 and 17 depict the associated securing features that translate as they are pressed. Also 240; figure 11). 
As to claim 8, the securing feature locks and actuates. No specific structure is recited as to how the device locks or is secured. As broadly interpreted, once connected, the connector would be secure and locked.
Claim 23 relates to the above.
As to claim 28, the connection port is part of the shell.
As to claims 30-36, the connector is arranged and features are disclosed by Pepe (cutouts for keying to secure, securing feature is perpendicular and adapter aligned with the passageway and disposed in the cavity).
As to claim 38, there is no detail as to the sealing structure. The plug (310) would seal the cavity.
As to claims 39-40, the port holds a connector and is suitable for holding multiple connectors (figure 13).
However, Pepe fails to explicitly disclose the securing feature having a bore sized to receive a connector therethrough and subsequently aligned with the port passageway (Applicant claim 9).
Claims 18 and 26-27 relate to the above and adds limitation that the securing feature translates from a retain position to an open position. Pepe does not specifically disclose this function.
CoolShirt (as depicted in Response to Arguments above) contains a bore sized to retain and secure an associated connector portion. As a connector is inserted, it translates from open to secure and is locked using a portion of the securing feature sub-assembly.
It would have been obvious to one having ordinary skill in the art to modify the securing feature of Pepe with a common and well known bore shaped feature to fully seal a cable connector.
Pepe in view of CoolShirt fails to disclose the newly added limitation of an upwardly ramped incline when viewed from the insertion opening.
Radle teaches the use of an inclined and upwardly angled surface when viewed from an insertion opening and actuated by a cam surface. 
It would have been obvious to one having ordinary skill in the art to modify Pepe in view of CoolShirt to provide a ramped surface as taught by Radle to enable a cam release of the securing means.
Claims 20-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of CoolShirt and further in view of Radle as applied to claims above. 
Pepe in view of CoolShirt in further view of Radle discloses the invention as claimed except for “cutouts” in the connector portions associated with the bore portion. It is noted that shaping a connector to have ramps, ledges or biasing portions is common in the securing art. Pepe discloses such structure in Figure 16. 
It would have been obvious to create ramped ledges and combined them with the bore sized securing features of CoolShirt in order to more smoothly engage locking portions of the connector.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883